Citation Nr: 0926383	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for diabetes mellitus, 
type II.  

4.  Entitlement to service connection for a joint disorder, 
to include the right ankle, as secondary to the diabetes 
mellitus, type II.  

5.  Entitlement to service connection for a left eye 
disorder, as secondary to the diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  

In a statement received at the RO in May 2008, the Veteran 
raised the issue of entitlement to service connection for a 
psychiatric disorder, characterized as a bipolar disorder and 
manic depression.  This issue is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.  


REMAND

In the substantive appeal which was received at the RO in 
January 2008, the Veteran asked to present testimony before a 
Veterans Law Judge (VLJ) at the RO.  In April 2008, he 
clarified his desire for a videoconference hearing.  

Further review of the claims folder indicates that, in 
January 2009, the RO informed the Veteran that a hearing 
before RO personnel had been scheduled for the following 
month.  In a statement dated approximately one week after the 
January 2009 letter, he requested that the decision review 
officer hearing that had been scheduled in February 2009 be 
cancelled.  Instead, he reiterated his desire for a 
videoconference hearing.  

In a March 2009 letter, the RO notified the Veteran that a 
videoconference hearing had been scheduled in April 2009.  
The letter, however, was returned to the RO as undelivered.  
This returned document appears to indicate that he had a new 
address (e.g., an address which is different than the one to 
which the March 2009 letter had been mailed).  

Significantly, no attempt appears to have been made to notify 
the Veteran (at his new address) of the scheduling of his 
videoconference hearing.  Of further significance to the 
Board is the fact that he has not withdrawn his request for a 
videoconference hearing.  

A basic principle of veterans' law is that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:  

1.  Schedule the Veteran for a 
videoconference hearing before a VLJ, 
with appropriate notification to him (at 
his current address) and his 
representative.  

2.  After a hearing is conducted, or if 
the Veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for further 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

